Title: Cash Accounts, May 1768
From: Unknown
To: 



[May 1768]



Cash


May 4—
To Ditto [cash] of Wm Dandridge Int. of his Bond
£  22. 0.5


6—
To Ditto of Dr [James] Carter Int. of Mrs [Joanna] McKenzies Bd
10.16.0


10—
To Mr Jos[ep]h Valentine
15. 0.0


12—
To Cash recd of Mr Frans Foster for Intt
25. 0.0


14—
To Ditto of Mr B[artholomew] Dandridge in settling for the Int. of his Bonds
6.13.9



To Ditto of Colo. [Burwell] Bassett in settling for Do
0. 6.8


Contra


May 1—
By Play Tickets
1. 7.6



By Servants 2
0. 2.6


3—
By Captn Jno. Lee in discharge of my Bond to Mrs Lee for Negroes bought at their Sale
149.15.0



By Mr [Robert Carter] Nicholas for the Sheriff of Eliz[abet]h City in the Suit of Wager
5. 7.9


5—
By Cash paid for a Bill of Excha.
150. 0.0



By Club at Charlton’s 5/. Play Tickets 12/6
0.17.6



7—
By Ditto at Mrs Vobes
0. 7.6


7—
By Charity 22/6—By Barbr Wm Godfrey 15/
1.17.6



By Mr Wm Rinds Acct for Printing &ca
1.17.6



By Mrs Dawson chances in Raffling for her Coach for Colo. [Fielding] Lewis & myself
2. 0.0


12—
By Servants 2/6. Exps. at New K[en]t Ct House 5/
0. 7.6



By Mrs Campbell for Board
2.10.0


15—
By Mrs Washington
0.10.0


19—
By Colo. Bassett in Excha: of a bay (Partner) Mare with his Grey Horse Brookes
10. 0.0


19—
By Ditto in Excha: of a horse for J. P. Custis
17. 0.0



By my boy Billy’s Exps.
0. 8.9


20—
By Servants 15/9. Ferriages at Frazer’s 9/6
1. 5.3


21—
By Exps. at Webbs 10/6. Do at Hobs hole & Ferry 41/10
2.12.4


22—
By Servants 5/. Ferry at Nomony 5/
0.10.0


25—
By Servants 1/3. Do 3/9. Cards 5/
0.10.0


29—
By Mr Chamber’s at Boyds hole 7.10.9




By Mr Grant at Ditto
0.14.9



By Mr Wm Lee my propn of a Sum Levied by the Mississippi Compy
16.18.9


30—
By Cards 28/9. Servants 1/3
1.10.0


31—
By Ferriage at Hoes
2. 8.0


